                                      UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                       V.                                             (For Offenses Committed On or After November I, 1987)


                   Miguel Valencia-Jimenez                                            Case Number: 3:19-mj-21126

                                                                                      Bridget Kennedy
                                                                                      Defendant's Allorney


REGISTRATION NO. 22934408
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                             -----------------------------
0 was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                    Count Number(s)
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

D The defendant has been found not guilty on count(s)
                                                      --------------------
0 Count(s)                                               dismissed on the motion of the United States.
                 -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                v                    \ (s
                                D TIME SERVED                                   ~-----\_·_ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, March 5, 2019
                                                                                    Date of Imposition of Sentence

               , I ~.'\ 1 j' ,1 · f!
Received
              lj      /1·               ;."'J1
           _~_.__._{/----'~""--,-L..&._"··_''1_''._-_            FILED
           DUSM

                                                                 MAR 0 5 2019
                                                           CLERK, U.S. DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
Clerk's Office Copy                                     BY                       DEPUTY                                          3:19-mj-21126
